On December 19, 1990, the Defendant was sentenced to ten (10) years for Felony Assault with nine (9) years suspended.
On November 7, 1991, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Kevin Braun, Legal Intern from the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the case shall be remanded back to Judge McPhillips to make a determination whether or not the defendant shall receive credit for street time served and for time served under the initial sentence. The remaining portion of the sentence shall remain the same as originally imposed.
On January 8, 1992, Judge McPhillips rendered a decision that Mr. Conrad shall receive credit for all time served following entry of Judgment herein on the 30th day of June, 1988. The Court further notes that said Judgment was amended previously to give the Defendant credit for time served in the Glacier County Jail of 69 days prior to and following conviction herein and, as provided for, received credit therefor.
On April 23, 1992, the Sentence Review Board reviewed the January 8, 1992 Amended Judgment and it was the unanimous decision of the Board that the Amended Judgment shall be affirmed.
The reason for the decision is because the Sentence Review Board agreed with the street time that was imposed and the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA.
Hon. Ed McLean, Chairman, Hon. Thomas M. McKittrick, and Hon. G. Todd Baugh, Judges